DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/06/2021. 
Claims 1-20 are pending. 
The Drawings filed on 12/06/2021 are noted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7, 9-10, 13-14, 16, and 18-19 recite various elements which are claimed not in terms of their structures, but in terms of their functions. Such an approach is explicitly permitted by 35 USC 112(f), which states:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.
The following claim elements are limitations that invoke 35 U.S.C. 112(f) paragraph because a skilled artisan would conclude that they are so devoid of structure that the drafter constructively engaged in means-plus-function claiming (for example, by using “means” or a nonce term that is not an art-recognized name of a structure of class of structures in conjunction with functional language):
“means for receiving…”; 
“means for determining …”; and
any other claimed “means for/to phrase” in conjunction with functional language that may have been inadvertently omitted from the list above.
However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
For each claim and each limitation listed above, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Note: Applicant is respectfully reminded that a trivial amendment (such as replacing the word “section” with an equally non-structural term such as “unit” or “device”) would not be sufficient to prevent the claims from being interpreted under 35 USC 112(f). Furthermore, for a computer-implemented invention, examples of “corresponding structure” include a specific arrangement of circuitry or a specific algorithm running on a general-purpose processor. Merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., an “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. See MPEP 2181.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, Applicant is required to amend the claim so that it will clearly not be a means (or step) plus function limitation (e.g., deleting the phrase “means for”).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 to 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0258443 A1 to McAuley et al. (hereinafter McAuley). 

Regarding Claim 1, McAuley discloses a bracket contest system (see Abstract, fig. 7) comprising: 
a server (fig. 7, application server 725, database server 715); 
a set of matches between participants in a single elimination bracket tournament stored in a memory accessible by the server, each match being between two of the participants in the single elimination bracket tournament with y-rounds of play in which one half of the participants are eliminated in each round of play (fig. 2A, [0028], [0031]-[0032], [0094]); 
a bracket contest entrant device connected to the server (fig. 7, client 705, [0099]-[0102]), the bracket contest entrant device receiving predictions before a start of a first match of the set of matches, each prediction consisting of a pre- set number of predicted winners and/or losers of each match in the set of matches starting with a winner of a final match, the predictions entered sequentially based on a predicted final rank of the participants in order from first place to nth place, where after each selection is made from the bracket contest entrant device, a next selection is limited to participants from a predetermined valid position in the single elimination bracket tournament (figs. 1-2, 5, 7, [0029]-[0030], [0033], [0038], [0045], [0046]); 
means for receiving results of the set of matches by the server (figs. 1-2, 5, 7, [0028], [0079]-[0080], [0097]); and 
means for determining a score of the predictions based upon the results and if the score of the predictions exceeds a threshold, declaring the predictions a winning entry (figs. 1-2, 5, 7, [0013], [0033], [0044], [0048], [0077], [0081]).  

Regarding Claim 2, McAuley discloses the bracket contest system of claim 1, wherein the set of matches is divided into two mutually exclusive halves with each half producing a single participant to play in the final match (figs. 2A, [0031]).  

Regarding Claim 3, McAuley discloses the bracket contest system of claim 2, wherein each half is divided into a first section and a second section that are mutually exclusive, a first section winner playing in a match against a second section winner in a semi-final match for each half (figs. 2A, [0004], [0030]-[0032]).  

Regarding Claim 4, McAuley discloses the bracket contest system of claim 3, wherein each first section is divided into a first sub-section and a second sub-section that are mutually exclusive, each winner of the first sub-section playing in the match against a winner of the second sub-section in a quarterfinal match (figs. 2A, [0004], [0030]-[0032], [0036], [0052]-[0055]).  

Regarding Claim 5, McAuley discloses the bracket contest system of claim 4, wherein the means for determining the score of the predictions based upon the results determines which participant is in first place being the participant that wins the final match and determines which participant is in second place being the participant that loses the final match (figs. 2A, 7, [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 6, McAuley discloses the bracket contest system of claim 5, wherein the means for determining the score of the predictions based upon the results determines which participant is in third place being the participant that loses the semi-final match to the participant that is in the first place and the means for determining the score of the predictions based upon the results determines which participant is in fourth place being the participant that loses the semi-final match to the participant that is in the second place (figs. 2A, [0004], [0030]-[0032], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 7, McAuley discloses the bracket contest system of claim 5, wherein the means for determining the score of the predictions based upon the results determines which participant is in third place being either the participant that loses the semi-final match to the participant that is in the first place or the participant that loses the semi-final match to the participant that is in the second place based upon an objective criteria and the means for determining the score of the predictions based upon the results determines which participant is in fourth place being either the participant that loses the semi-final match to the participant that is in the first place or the participant that loses the semi-final match to the participant that is in the second place that is not the participant that is in the third place (figs. 2A, [0004], [0030]-[0032], [0036], [0052]-[0055], [0077]-[0078])

Regarding Claim 8, McAuley discloses the bracket contest system of claim 7, wherein the objective criteria comprises a point differential in the match between the participant that loses the semi-final match to the participant that is in the first place and the match between the participant that loses the semi-final match to the participant that is in the second place (figs. 1-2A, [0004], [0030]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 9, McAuley discloses the bracket contest system of claim 6, wherein the means for determining the score of the predictions based upon the results determines which participant is in fifth place as being the participant that loses a first quarter-final match to the participant that is in the first place and the means for determining the score of the predictions based upon the results determines which participant is in sixth place as being the participant that loses a second quarter-final match to the participant that is in the second place (figs. 1-2A, [0004], [0030]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 10, McAuley discloses the bracket contest system of claim 9, wherein the means for determining the score of the predictions based upon the results determines which participant is in seventh place as being the participant that loses a third quarter-final match to the participant that is in the third place and the means for determining the score of the predictions based upon the results determines which participant is in eighth place as being the participant that loses a fourth quarter-final match to the participant that is in the fourth place (figs. 1-2A, [0004], [0030]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 11, McAuley discloses the bracket contest system of claim 1, wherein the participants comprise athletes or teams (figs. 1-2A, [0004], [0030]-[0034], [0036]).  

Regarding Claim 12, McAuley discloses the bracket contest system of claim 1, wherein the participants are selected from a group consisting of NCAA men's basketball teams, NCAA women's basketball teams, professional tennis players, amateur tennis players, FIFA World Cup teams, Olympics athletes, Olympics teams, Cricket World Cup teams, Rugby Union World Cup teams, and eSports teams (figs. 1-2A, [0004], [0030]-[0034], [0036], [0094])).  

Regarding Claim 13, McAuley discloses the bracket contest system of claim 1, wherein the participants include a set of items that are measured over a period of time selected from a group consisting of securities, cryptocurrencies, songs, videos, and pictures, and the means for determining the results includes measuring a performance of each item based on objective performance criteria ((figs. 1-2A, [0004], [0030]-[0034], [0036], [0052]-[0055], [0077]-[0078], [0094]).  

Regarding Claim 14, McAuley discloses the bracket contest system of claim 1, wherein the set of matches comprise competitions chosen from a group consisting of video games, chess competitions, beauty contests, music contests, and talent contests, and the means for determining the results includes measuring a performance of each of the participants based on objective performance criteria comprising a vote of judges or audience votes ((figs. 1-2A, [0004], [0030]-[0034], [0036], [0052]-[0055], [0077]-[0078], [0094]).  

Regarding Claim 15, McAuley discloses a method of scoring a bracket contest comprising: 
creating a set of predetermined valid matches in a single elimination bracket tournament, the single elimination bracket tournament comprising a structured set of matches between participants in the single elimination bracket tournament (figs. 1-2A, 5, 7, [0004], [0028], [0031]-[0032], [0094]); 
before a start of a first match of the set of predetermined valid matches, selecting predictions consisting of a pre-set number of predicted participants that are predicted to be winners and/or losers of matches starting with a final match, the selecting predictions being performed in order from a first-place participant to an nth  place participant, where each successive prediction is limited to participants from a predetermined valid position in the single elimination bracket tournament (figs. 1-2, 5, 7, [0029]-[0030], [0033], [0038], [0045], [0046]); 
after selecting the predictions, receiving results of the set of predetermined valid matches (figs. 1-2, 5, 7, [0028], [0079]-[0080], [0097]); and 
scoring of the predictions based upon the results and declaring the predictions as a winning prediction when the scoring of the predictions exceeds a threshold (figs. 1-2, 5, 7, [0013], [0033], [0044], [0048], [0077], [0081]).  

Regarding Claim 16, McAuley discloses a bracket contest system comprising: 
a server (fig. 7, application server 725, database server 715); 
a set of matches for a single elimination basketball bracket tournament stored in a memory accessible by the server, each match of the set of matches being between two basketball teams of 64 basketball teams in the single elimination basketball bracket tournament with six rounds of play in which one half of the basketball teams is eliminated in each round of play (fig. 2A, [0004], [0028], [0031]-[0034], [0094]); 
a bracket contest entrant device connected to the server (fig. 7, client 705, [0099]-[0102]), the bracket contest entrant device receiving predictions before a start of a first match of the set of matches, each prediction consisting of a pre-set number of predicted winners and/or losers of each match in the set of matches starting with a winner of a final match, the predictions entered sequentially based on a predicted final rank of a selected basketball team in order from first place to nth place, where each subsequent selection is limited to participants from a predetermined valid position in the single elimination basketball bracket tournament (figs. 1-2, 5, 7, [0029]-[0030]-[0034], [0038], [0045], [0046]); 
means for receiving results of the set of matches by the server (figs. 1-2, 5, 7, [0028], [0079]-[0080], [0097]); and 
means for determining a score of the predictions based upon the results of the set of matches and if the score of the predictions exceeds a threshold, declaring the predictions as a winning entry (figs. 1-2, 5, 7, [0013], [0033], [0044], [0048], [0077], [0081]).  

Regarding Claim 17, McAuley discloses the bracket contest system of claim 16, wherein the set of matches is divided into two mutually exclusive halves with each half producing a single participant to play in the final match; each half is divided into a first section and a second section that are mutually exclusive, a winner of the first section playing in a match against the winner of the second section a semi- final match for each half; each first section is divided into a first sub-section and a second sub-section that are mutually exclusive, each of the winners of the first sub-section playing in the match against the winner of the second sub-section in a quarterfinal match (figs. 1-2A, 5, 7, [0031]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 18, McAuley discloses the bracket contest system of claim 17, wherein the means for determining the score of the predictions of the entrant based upon the results determines which participant is in first place being the participant that wins the final match and determines which participant is in second place being the participant that loses the final match; and the means for determining the score of the predictions of the entrant based upon the results determines which participant is in third place being the participant that loses the semi-final match to the participant that is in the first place and the means for determining the score of the predictions of the entrant based upon the results determines which participant is in fourth place being the participant that loses the semi-final match to the participant that is in the second place (figs. 1-2A, 5, 7, [0031]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 19, McAuley discloses the bracket contest system of claim 17, The bracket contest system of claim 17, wherein the means for determining the score of the predictions of the entrant based upon the results determines which participant is in first place being the participant that wins the final match and determines which participant is in second place being the participant that loses the final match; the means for determining the score of the predictions of the entrant based upon the results determines which participant is in third place being either the participant that loses the semi-final match to the participant that is in the first place or the participant that loses the semi-final match to the participant that is in the second place based upon an objective criteria; and the means for determining the score of the predictions of the entrant based upon the results determines which participant is in fourth place being either the participant that loses the semi-final match to the participant that is in the first place or the participant that loses the semi-final match to the participant that is in the second place that is not the participant that is in the third place (figs. 1-2A, 5, 7, [0031]-[0034], [0036], [0052]-[0055], [0077]-[0078]).  

Regarding Claim 20, McAuley discloses the bracket contest system of claim 19, wherein the objective criteria comprise a point differential in the match between the participant that loses the semi-final match to the participant that is in the first place and the match between the participant that loses the semi-final match to the participant that is in the second place (figs. 1-2A, 5, 7, [0031]-[0034], [0036], [0052]-[0055], [0077]-[0078]).



Conclusion
Claims 1 to 20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715